DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 3 January 2022. Claims 4 and 11 have been canceled currently or previously, claims 1, and 10 have been amended, and claims 14-15 have been added.  Therefore, claims 1-3, 5-10, and 12-15 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 10 each recite review assessment including an efficiency and an accuracy evaluation, assessment of the ability of the reviewer including both the efficiency and accuracy evaluations, where the review work is in regard to satisfying an extraction condition, and the accuracy includes “providing 
However, Applicant cites to Applicant ¶ 0062 and Figs. 4B and 4C for support. But there is no indication of any score or degrees at ¶ 0062, it is discussing defining a specific expression for “[t]he TTR of the text T” as being the types of words over the number of words; therefore, there does not appear to be three degrees of any form. Figs. 4B and 4C illustrate a score, with columns of number of data pieces and number of tags provided, where, apparently the “tag providing rate” is the number of 
Although there appears to be no actual support for this “wherein the score has three or more degrees” phrasing, the Examiner notes not rejecting under 112(a) for lack of support since the more important or over-arching issue is really determining what is actually meant by the phrasing.
Therefore, based on the light of the specification and Applicant’s arguments, the Examiner is uncertain what is meant by “wherein the score has three or more degrees”, and finds that no one of ordinary skill in the art would be informed or understand what this would mean.
For purposes of examination, the Examiner is interpreting this to mean that accuracy is based on two factors that may result in a score.
Claims 2-3, 5-9, and 12-15 depend from claim 1 (or its dependents), but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-3, 5-9, and 12-15 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-3, 5-10, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-3, 5-9, and 12-15) and computer (claim 10), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an assessment method for assessing review ability of a reviewer to be assessed who reviews a data set using a computer including a controller and a memory which stores the data set including at least one piece of electronic data, the assessment method comprising: efficiency evaluation processing executed by the controller evaluating review efficiency of the reviewer to be assessed by comparing, for each piece of electronic data, a predicted review period with an actual review period actually taken for the reviewer to be assessed to do review work on each piece of the electronic data, the predicted review period being a period predicted to be required for the review work on the electronic data; accuracy evaluation processing executed by the controller evaluating review accuracy of the reviewer to be assessed by analyzing a review result obtained by the reviewer to be assessed reviewing the data set; and assessment processing executed by the controller 
Claim 10 is parallel to claim 1 as including the same activities, but is directed to a computer including a memory which stores a data set including at least one piece of electronic data, and a controller as assessing review ability of a reviewer to be assessed who reviews the data set.
The underlined portions of the claims indicated elements found to be additional to the implementation of the abstract idea itself.

The Examiner notes that claims 7 and 12 now appear to also include simple graphing or plotting of data using coordinates (e.g., the Cartesian coordinate system) – see Common Core State Standards Initiative, Grade 5 » Geometry » Graph points on the coordinate plane to solve real-world and mathematical problems. » 1, downloaded on 18 March 2021 from http://www.corestandards.org/Math/Content/5/G/A/1/. This 1) documents that school children throughout the United States are taught to perform this aspect of the claims (as one of certain methods of organizing human activity), but also that 2) the claims further appear to encompass mathematical concepts.

Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a computer including a controller and a memory which stores the data set including at least one piece of electronic data, processing executed by the controller, and a computer including a memory which stores a data set including at least one piece of electronic data, and a controller. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements appear to merely indicate “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice”, which is indicated by at least MPEP § 2106.05(I)(A) as being insignificant. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no elements are identified as being well-understood, routine, or conventional (“WURC”) activity – the additional elements, as indicated above, merely apply the idea via computer, but do not indicate any improvement or change to a general or general purpose computer (see, e.g., Applicant ¶¶ 0028-0029).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  



NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stockton (U.S. Patent Application Publication No. 2015/0254791, hereinafter Stockton) in view of Bodnick et al. (U.S. Patent Application Publication No. 2010/0077301, hereinafter Bodnick) and in further view of Applicant’s Admitted Prior Art (“AAPA”).


Claim 1: Stockton discloses an assessment method for assessing review ability of a reviewer to be assessed who reviews a data set using a computer including a controller and a memory which stores the data set including at least one piece of electronic data (see at least, e.g., ¶ 0032; citation by number only hereinafter), the assessment method comprising:
efficiency evaluation processing executed by the controller evaluating review efficiency of the reviewer to be assessed by comparing, for each piece of electronic data, a predicted review period with an actual review period actually taken for the reviewer to be assessed to do review work on the electronic data, the predicted review period being a period predicted to be required for the review work on the electronic data (0031, “systems and methods of the present invention also calculate review rates and other quality control metrics related to the performance of the FL reviewers”; 0034, “obtain data related to reviews performed by FL and QC reviewers, such as tagging decisions made and documents reviewed by one or more reviewers in a specific time period and in relation to one or more legal disputes”; 0037, “compute a risk accuracy value as a weighted combination of one or more factors including (i) an accuracy factor …, (ii) a review rate factor indicating the rate of review of the FL reviewer, and (iii) one or more user-selectable factors that reflect the complexity associated with the documents”; 0042, “compute the values of one or more first-level review metrics based on the tagging decisions made by the FL reviewer during the first time period” and Fig. 3, including as further described at 0042; 0050, “the calculator system 900 can compute the first level metrics and the quality control metrics on a daily basis (i.e., the first time period is a day)” and 
accuracy evaluation processing executed by the controller evaluating review accuracy of the reviewer to be assessed by analyzing a review result obtained by the reviewer to be assessed reviewing the data set (0031, “the accuracy of the FL reviewer can be determined”, 0037, accuracy factor); and
assessment processing executed by the controller assessing the review ability of the reviewer to be assessed in accordance with the review efficiency evaluated in the efficiency evaluation processing and the review accuracy evaluated in the accuracy evaluation processing (0040, “calculating a risk accuracy value as a weighted combination of several factors 110 based at least in part on the quality control metrics”), and
wherein the score has three or more degrees (0040, “calculating a risk accuracy value as a weighted combination of several factors 110 based at least in part on the quality control metrics” - )
Stockton, however, does not appear to explicitly disclose the review being on each piece of the electronic data, and wherein the review work comprises determining whether each piece of the electronic data satisfies a predetermined extraction condition , and wherein the accuracy evaluation processing includes: 
Bodnick, though, teaches that a “server 102 may predict how long an electronic document should take to review. In other words, server 102 may estimate how long the average reviewer would take to review a particular electronic document”, including using “metrics such as document length, word complexity, and document topic to predict how long an electronic document should take to review” and “[i]f a reviewer consistently reviews documents of a particular topic faster than the predicted average time for review, then server 102 may determine that the reviewer has expertise in that particular topic” (Bodnick at 0052). Where the time savings for review (Bodnick at 0050-0052) based on distributing the documents to more appropriate reviewers (i.e., those with expertise in an area) (Bodnick at 0007-0011) results in cost savings (Bodnick at 0006, “time consuming, and therefore, expensive”) as also correlated at Stockton. Therefore, the Examiner understands and finds that predicting review time for each individual document is applying a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton with the individual time allotment of Bodnick in order to predict review time for each individual document so as to result in cost savings.
The rationale for combining in this manner is that predicting review time for each individual document is applying a known technique to a known device, method, or product ready for improvement to yield predictable results that would predictably result in cost savings as explained above.
Stockton in view of Bodnick, though, does not appear to explicitly disclose wherein the review work comprises determining whether each piece of the electronic data satisfies a predetermined extraction condition, and wherein the accuracy evaluation processing includes: providing each piece of the electronic data in the data set with a score indicating a degree to which each piece of the electronic data satisfies the extraction condition, calculating a first score distribution, the first score distribution being a distribution of, with respect to the score, a rate at which a plurality of reviewers including another reviewer judge that each piece of the electronic data in the data set satisfies the extraction condition, calculating a second score distribution, the second score distribution being a distribution of, with respect to the score, a rate at which the reviewer to be assessed judges that each piece of the electronic data in a part of the data set satisfies the extraction condition, and evaluating the review accuracy based on a degree of similarity between the first and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton in view of Bodnick with AAPA in order to determine satisfaction of an extraction condition and score a degree and rate of accuracy for a plurality of reviewers and the assessed reviewer so as to rate the activity.
The rationale for combining in this manner is that determining satisfaction of an extraction condition and scoring a degree and rate of accuracy for a plurality of 

appears to read on the claims as recited, Applicant appears to propose an interpretation that the claims somehow indicate an individual time allotment for reviewing each document (28 December 2020 Remarks at 13-16) in the phrasing comparing, for each piece of electronic data, a predicted review period with an actual review period actually taken for the reviewer to be assessed to do review work on the electronic data, the predicted review period being a period predicted to be required for the review work on the electronic data. As such, the Examiner notes for such an interpretation that 

Claim 5: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1,
wherein the assessment processing is processing of assessing the review ability of the reviewer to be assessed using an algorithm determined in advance in which the review efficiency and the review accuracy of the reviewer to be assessed are input and the review ability of the reviewer to be assessed is output (Stockton at 0037-0038, risk accuracy value and assessment).

Claim 6: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, further comprising:


Claim 10 is rejected on the same basis as claim 1 above since Stockton discloses a computer including a memory which stores a data set including at least one piece of electronic data, and a controller, and assessing review ability of a reviewer to be assessed who reviews the data set (Stockton at 0032, 0070-0072), the controller executing the same or similar activities as at claim 1 above. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of AAPA and in still further view of Goel et al. (U.S. Patent Application Publication No. 2017/0205965, hereinafter Goel).

Claims 2-3: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, but does not appear to explicitly disclose further comprising: prediction processing executed by the controller calculating the predicted review period in accordance with a prediction model constructed in advance using a reviewed data set; and measurement processing executed by the controller measuring the actual review period, wherein the efficiency evaluation processing is processing of evaluating the review efficiency of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton in view of Bodnick and in further view of AAPA with the modeling of Goel in order to both calculate an expected review time and do so by a machine learning model.
The rationale for combining in this manner is that calculating an expected review time, and doing so by a machine learning model, are each applying a known .

Claims 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of AAPA.

Claim 7: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, further comprising:
ability output processing executed by the controller visualizing the review ability and outputting the visualized review ability (Stockton at 0034-0035, extraction module, 0057, Figs. 9-10, 12, as well as 0068 indicating a specific reviewer, FL, is considered). 
Stockton in view of Bodnick, however, does not appear to explicitly disclose the visual output as being by outputting a result into a plane having first and second axes, the result being obtained through plotting a value indicating the review efficiency of the reviewer to be assessed and plotting a value indicating the review accuracy of the reviewer to be assessed, the first axis indicating the review efficiency, the second axis indicating the review accuracy. Where Stockton does indicate a visual output as above, and also using coordinate plotting into a plane with a first axis and second axis, the shown plot is of cost vs. days (Stockton at 0060 and Fig. 10); however, since the technique is the same and Stockton compiles the data required (the base and comparable devices/methods/products), the Examiner notes that this would be the use of a known technique being applied in the same manner 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document review evaluation of Stockton in view of Bodnick and in further view of AAPA with the plotting of Stockton in order to output the accuracy and efficiency result to a coordinate plot of accuracy and/vs. efficiency so as to visualize reviewer performance.
The rationale for combining in this manner is that outputting the accuracy and efficiency result to a coordinate plot of accuracy and/vs. efficiency is the use of known techniques to improve similar devices, methods, or products in the same way so as to visualize reviewer performance as explained above.

Claim 12: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 7, but does not appear to explicitly disclose wherein the ability output processing comprises visualizing change of the review ability and outputting the visualized review ability by outputting a plurality of plot results into the plane, the plurality of plot results indicating, in a predetermined time series, the review ability of the reviewer to be assessed, the outputting being executed by the controller. However, the outputting of a plurality of plot results is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document review evaluation of Stockton in view of Bodnick and in further view of AAPA with the plotting of Stockton in order to output a plurality of accuracy and efficiency results to a coordinate plot of accuracy and/vs. efficiency so as to visualize reviewer performance.
The rationale for combining in this manner is that outputting a plurality of accuracy and efficiency results to a coordinate plot of accuracy and/vs. efficiency is the use of known techniques to improve similar devices, methods, or products in the same way so as to visualize reviewer performance as explained above.

Claim 13: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, but may be viewed as not explicitly disclosing further comprising, allocating the electronic data having a high degree of satisfaction of the extraction condition to the reviewer determined to have a low level of the review efficiency and a high level of the review accuracy, and allocating the electronic data having a low degree of satisfaction of the extraction condition to the reviewer determined to have a high level of the review efficiency and a low level of 
The Examiner notes that “allocating the electronic data having a high degree of satisfaction of the extraction condition to the reviewer determined to have a low level of the review efficiency and a high level of the review accuracy, and allocating the electronic data having a low degree of satisfaction of the extraction condition to the reviewer determined to have a high level of the review efficiency and a low level of the review accuracy” appears to merely indicate that the rating is actually solely based on, or heavily weighted in favor of, accuracy: there is no indication of what rating to provide with both high accuracy and high efficiency (i.e., speed), nor for low efficiency and low accuracy. However, it is presumed and reasonable that high efficiency and high accuracy would result in a high rating, and low efficiency and low speed would result in a low rating; therefore, high accuracy would get a high rating regardless of efficiency or speed, and low accuracy would result in a low rating regardless of efficiency or speed. As such, it appears that the claim merely indicates a high rating for high accuracy and a low rating for low accuracy.
Nevertheless, based on the above, the Examiner understands and finds that allocating a high rating based on low efficiency and high accuracy and a low rating on high efficiency and low accuracy is applying a known technique to a known 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton view of Bodnick and in further view of AAPA in order to allocate a high rating based on low efficiency and high accuracy and a low rating on high efficiency and low accuracy so as to emphasize accurate reviewing.
The rationale for combining in this manner is that allocating a high rating based on low efficiency and high accuracy and a low rating on high efficiency and low accuracy is applying a known technique to a known device, method, or product ready for improvement to yield predictable results that would emphasize accurate reviewing as explained above. 

Claim 14: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 7, but may be viewed as not explicitly disclosing further comprising: processing executed by the controller showing, in the plane having the first and second axes, a plurality of displays each indicating the review accuracy and the review efficiency of the reviewer to be assessed, along with displays each indicating a time at which the review work has been performed (Stockton at Fig. 10, the graphing of the combination of data as combined at claim 7, with the days plotting of that data as indicated at Fig. 10 of Stockton, therefore, as combined above and using the rationale as at the combination above).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of AAPA and in still further view of Cunico et al. (U.S. Patent Application Publication No. 2019/0108212, hereinafter Cunico).

Claim 8: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, but does not appear to explicitly disclose the reward setting method for setting a reward to be paid to a reviewer in accordance with ability of the reviewer assessed using the assessment method according to claim 1, the reward setting method comprising: calculation processing of calculating the reward so that, when review ability of a first reviewer assessed using the assessment method is higher than review ability of a second reviewer assessed using the assessment method, a reward to be paid to the first reviewer becomes more than a reward to be paid to the second reviewer. However, Cunico teaches generating an efficacy score based on errors and “in an embodiment that seeks to encourage competition among reviewers and reward quantity as well as quality of reviews, fault injection system 320 may award points to a reviewer for each reviewed document where the maximum number of points available to be scored would vary based on the document's complexity, the number of faults injected, etc.” (Cunico at 0052). Therefore, the Examiner understands and finds that rewarding based on review ability of a first reviewer compared to a second reviewer is applying 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton in view of Bodnick and in further view of AAPA with the rewards of Cunico in order to reward based on review ability of a first reviewer compared to a second reviewer.
The rationale for combining in this manner is that rewarding based on review ability of a first reviewer compared to a second reviewer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of AAPA and in still further view of Cunico and in still further view of Robinson et al. (U.S. Patent Application Publication No. 2007/0219815, hereinafter Robinson).

Claim 9: Stockton in view of Bodnick and in further view of AAPA in view of Cunico discloses the reward setting method according to claim 8, but does not appear to explicitly disclose wherein the calculation processing is processing of calculating the reward so as not to fall below a lower limit value of the reward determined in advance and so as not to exceed an upper limit value of the reward determined in advance. Robinson, however, teaches “steps of providing a reward to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation and reward of Stockton in view of Bodnick and in further view of AAPA in view of Cunico with the reward limits of Robinson in order to calculate a reward to not fall below a lower limit and not exceed an upper limit.
The rationale for combining in this manner is that calculating a reward to not fall below a lower limit and not exceed an upper limit is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of AAPA and in still further view of Courson et al. (U.S. Patent Application Publication No. 2005/0071284, hereinafter Courson) and Bae et al. (U.S. Patent Application Publication No. 2016/0140187, hereinafter Bae).

Claim 15: Stockton in view of Bodnick and in further view of AAPA discloses the assessment method according to claim 1, but does not appear to explicitly disclose, further comprising: during the review work done by the reviewer to be assessed, processing executed by the controller receiving an input of a question regarding the review work from the reviewer to be assessed, wherein the assessment processing further includes assessing the reviewer to be assessed, in accordance with the review ability and a result of a text analysis performed on the question. Courson, however, teaches that during document review for discovery in a lawsuit, a “particular question which has been developed during this document review … [may be] lost and discovery is somewhat hampered. Review of FIGS. 99 and 100 illustrates that the tool includes a method of gathering and maintaining these particular transitory discovery questions” (Courson at 0053), whereas Bae further teaches “a database configured to store the irregular documents indexed according to the meanings by the index unit; a retrieval unit configured to extract an index word by semantically analyzing an input question” (Bae at 0018). Therefore, the Examiner understands and finds that both posing a question based on, or during, document review, and performing semantic or textual analysis on the question are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide a full scope of the understanding and work product of the reviewer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document 
The rationale for combining in this manner is that both posing a question based on, or during, document review, and performing semantic or textual analysis on the question are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide a full scope of the understanding and work product of the reviewer as explained above

Response to Arguments
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive.

Applicant first argues the 101 rejection (Remarks at 9-17), citing to guidance, the Office Action, and repeating the claims, and then repeats the assertion that “At least the above emphasized feature of amended Claim 1 is beyond the ability of humans to perform alone, and that utilization of assessment calculations implement new computer functions and technical solutions to conventional reward setting method” (Id. at 11), but apparently now including the claim phrasing “wherein the score has three or more degrees”. However, there is no explanation or disclosure about what “three or more degrees” would mean (see the 112 rejections above). Further, at Remarks at 12). However, all of these arguments are based on “improving” the basic idea somehow, but the Examiner notes that even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting (SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167). Additionally, regarding the final point, there is no “three or more degrees of score distribution” achieved – the claims merely require the score to have “three or more degrees” (not any distribution). 
Id. at 14). Applicant then asserts the same results benefit as indicated above; however, this was addressed in the earlier action, and as indicated above, merely improving an abstract idea does not necessarily provide patentability.
Applicant then alleges that “the Claims are distinguishable from claim 1 of the '251 patent in the decision of University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 2018-1284 (Fed. Cir. 2019)” (Id.at 14, hereinafter “UFRF”). However, the Examiner noted this case since Applicant attempted analogy to Example 42 (at the 22 June 2021 Remarks, pp. 15-16). The Examiner has not drawn analogy to the claims of that case – the Examiner merely indicated that the hypothetical analysis provided in accompaniment to Example 42 appears over-ruled by the however, the UFRF case. The Examiner notes that it appears to be a complete reversal of Applicant’s position to allege in the June 2021 remarks that the claims at issue are similar or analogous to Example 42, but to now allege that the instant claims are distinguishable from exceedingly similar claims. Applicant should decide whether Example 42 is applicable, or not – to merely waver back and forth in the wind is a rather apparent indication that the arguments pertaining to that Example are not believable. 
Further, however, Applicant asserts (albeit in reference, apparently, to UFRF and the claims therein) that “None of the above recitation of Claim 1 can be 
Applicant then “submits that the claims are directed to an improvement in technology, similar to eligible claims in McRO” (Remarks at 15); however, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them, or in this case, how the language analogizes to McRO.



Applicant then argues the prior art rejections under § 103, arguing that the KIBIT algorithm is related to step S151, rather than step 152 and therefore inapplicable (Remarks at 19). The Examiner agrees that Applicant ¶ 0059 refers to step S151, and later paragraphs refer to step S152. However, the Examiner notes that, as indicated at the rejection, “and Applicant ¶¶ 0060-0064 (as published, 0044-0048 as submitted) indicate that the remaining portion of the scoring and assessment is also apparently done by this same algorithm so as to rate the activity”. The Examiner recognizes that this is likely a translation or language issue, but the specification says that the algorithm is performing the score providing (at ¶ 0059). At 0060, the accuracy (of S152) is based on the distribution of scores by both the reviewer and other reviewers (the first distribution) and the reviewer themselves (the second Landscaping, downloaded from Fronteo.com on 22 February 2022 at https://www.fronteo.com/en/products/kibit/landscaping/ indicates that “KIBIT’s core technology” (at 1) of landscaping (at 1) includes “the importance of all the words in the text data is totaled and the score is calculated. Sort the scores of that data in descending order. This series of flows is FRONTEO's original algorithm ‘Landscaping,’ which is KIBIT's learning and inference method” (at 2). This indicates that the original algorithm – that is, the AAPA cited as being known – includes not just the data and score generation, but also the sorting of scores according to descending order: i.e., Figs. 4B and 4C. Since the claims are indicating the data and tables at Fig. 4B and 4C, and the tables at those figures are the calculating of the first and second distributions, it is apparent that there is no real difference – as indicated at the rejection, Applicant ¶¶ 0059-0064 indicate that KIBIT, as AAPA, is performing the functions.
Applicant then apparently argues the score having three or more degrees; however, as indicated above, there is no actual description of this and there appears to be no explanation of what this means. Therefore, one of ordinary skill would not possibly know how to interpret this. But Applicant argues that “Stockton merely 

Therefore, Applicant’s argument(s) are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Data Collection Methods for Evaluation: Document Review, dated August 2018, downloaded 30 September 2021 from https://www.cdc.gov/healthyyouth/evaluation/pdf/brief18.pdf, discussing performing document reviews, performance ratings, and accuracy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






15/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622